264 F.3d 1149 (3rd Cir. 2001)
UNITED STATES OF AMERICA, Appellantv.DAVID M. PHARIS; EDWARD J. HABINA; WILLIAM M. DULL; HARRY GANGLOFF
No. 00-2855
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
Argued May 31, 2001,August 30, 2001.

Present: BECKER, Chief Judge, SLOVITER, MANSMANN, SCIRICA, NYGAARD, ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO, FUENTES, and COWEN, Circuit Judges.
ORDER
BECKER, Chief Judge.


1
A majority of the active judges having voted for hearing en banc in the above appeal, it is ORDERED that the Clerk of this Court list the above case for hearing en banc at the convenience of the Court.